Citation Nr: 1214756	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-15 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1967 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO granted service connection for bilateral hearing loss and assigned a noncompensable disability evaluation, effective February 24, 2009.  

The Veteran testified before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing has been reviewed and is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the issue can be adjudicated.  

In March 2010, the Veteran asserted that his hearing ability was worse than demonstrated in 2009 because he could not hear speech when there was background noise present.  See VA Form 9.  During the February 2012 hearing before the Board, he testified that his hearing had progressively worsened since his last VA examination in 2009.  

The Veteran was last afforded a VA audiological examination in May 2009.    

Based on the aforementioned, another examination is necessary to determine the current level of severity of the Veteran's service-connected bilateral hearing loss disability. 38 C.F.R. § 4.2; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1995).  Furthermore, the examination should include the examiner's opinion as to the functional effect of the hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to identify the current level of severity of the bilateral hearing loss disability.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner should also fully describe the functional effects caused by the Veteran's hearing disability in his or her final report.

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


